I cannot read in this record any language ever spoken by Smith conveying such sinister meaning as my brethren joining in the majority opinion see therein. Smith is not a member of the Industrial Workers of the World. True, he spoke at meetings held under the auspices of members of that *Page 154 
organization. Whether or not such meetings were officially authorized by the organization, or any branch thereof, is not rendered at all clear to my mind. I look in vain in this record for any clear and certain evidence that Smith has advocated the views expressed in the quotations from the so-called I.W.W. literature introduced in evidence in this case, in so far as they may be considered as advocating sabotage, syndicalism or actual violations of law. Nor can I agree that the record shows with certainty that Smith distributed, or is responsible for the distribution, of any of the literature introduced in evidence in this case and mentioned in the majority opinion. Some of the utterances of Smith may seem capable of being construed as in substance advocating crime, looking to the bringing about of social changes he seems to favor, but to my mind such construction of his utterances would have to be the result of uncertain inferences to be drawn from language used by him. For these reasons, I dissent.
TOLMAN, C.J., concurs with PARKER, J. *Page 155